487 F.2d 594
Josephine Morgan SUTTON, Plaintiff-Appellant,v.Caspar W. WEINBERGER, Secretary, United States Department ofHealth, Education and Welfare, Defendant-Appellee.
No. 73-2581 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 14, 1973.

E. Kontz Bennett, Jr., Waycross, Ga., for plaintiff-appellant.
R. Jackson B. Smith, Jr., U. S. Atty., Henry L. Whisenhunt, Jr., Asst. U. S. Atty., Augusta, Ga., Paul Merlin, Chief of Litigation, Steven M. Selzer, Atty., Soc. Sec. Div., Dept. of H. E. W., Washington, D. C., for defendant-appellee.
Before JOHN R. BROWN, Chief Judge, and DYER and SIMPSON, Circuit Judges.
PER CURIAM:


1
This is an action brought pursuant to 42 U.S.C.A. Sec. 405(g) to review the Secretary of Health, Education and Welfare's denial of disability insurance benefits to appellant.  After careful review of the record we conclude that the District Court properly determined that there was substantial evidence on the record in support of the Secretary's decision.  It was within the province of the Secretary to resolve the conflict in the medical evidence concerning whether appellant was disabled from engaging in substantial gainful activity.  See Payne v. Weinberger, 5 Cir., 480 F.2d 1006 [1973].


2
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I